      Case 1:17-cr-00722-VSB Document 320 Filed 03/13/20 Page 1 of 2




                                                   March 13, 2020

VIA ECF
Honorable Vernon S. Broderick
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    United States v. Saipov,
       (S1) 17 Cr. 722 (VSB)

Dear Judge Broderick:

       We write seeking a continuance of the trial date, and the government
does not oppose our request. The parties propose that the Court vacate the
April 20, 2020 trial date and set a deadline for a written status update by April
2, 2020. At that point, the parties will update the Court with their position on a
new trial date. The defense will request a date no earlier than September 2020.
The government does not yet take a position on a new date.

       As discussed during the two conferences held on Wednesday, March 11,
2020, the parties and the Court are all aware of the developing threat posed by
COVID-19 and its impact on normal life in New York City and beyond. The
President has declared COVID-19 a national emergency and the Bureau of
Prisons has cancelled all legal visits at all of its facilities for at least the next 30
days. The parties agree that the prospect of additional citywide restrictions to
curb the spread of COVID-19 makes it impossible to proceed with the existing
April 20, 2020 trial date.

        COVID-19 also presents obstacles for our defense preparation. The
defense still needs to undertake significant domestic and international air travel
to finish investigations, prepare lay and expert witnesses’ testimony, and
continue gathering information necessary to perfecting a penalty-phase defense
that complies with Fifth, Sixth and Eighth Amendment strictures. All of those
      Case 1:17-cr-00722-VSB Document 320 Filed 03/13/20 Page 2 of 2
Hon. Vernon S. Broderick                                            March 13, 2020
United States District Judge                                                Page 2

travel plans have been indefinitely postponed. Rushing a trial date may result
in our failure to complete our investigation and adequately prepare our penalty-
phase witnesses in violation of Mr. Saipov’s rights as a capital defendant. See
Douglas v. Woodford, 316 F.3d 1079, 1089 (9th Cir. 2003) (finding counsel
constitutionally inadequate where, among other things, “he did not adequately
prepare the [penalty-phase] witnesses in order to present the material he did
gather to the jury in a sufficiently detailed and sympathetic manner”).

        Holding the trial during a time when the court is restricting participation
by certain members of the public may also violate Mr. Saipov’s right to a public
trial as guaranteed by the Sixth Amendment. Chief Judge McMahon has
already issued an order restricting a wide swath of the public from entering the
courthouse, including those who have recently visited certain countries, as well
as individuals who have “fever, cough or shortness of breath.” In Re: Restrictions
on Visitors to Courthouse, 20 Misc. 00138 (Mar. 9, 2020). The list of restrictions is
likely to grow as more and more places, like New Rochelle, experience
outbreaks.

       The Court should grant the defense’s unopposed motion to vacate the
April 20, 2020 trial date and set a date for an update from the parties. The
parties also jointly request that the Court vacate the current March 30, 2020
pre-trial deadline for jury instructions, verdict sheets, and strikes for cause, and
also vacate the March 31, 2020 final pre-trial conference.

                                          Respectfully Submitted,

                                          /s/ David Patton
                                          David Patton, Esq.
                                          Counsel for Sayfullo Saipov

Cc:    Government Counsel
